DETAILED ACTION


Primary Examiner acknowledges Claims 1-3, 5, 7, 10-13, 17, 18, 26-29, 31-33, 36-38 are pending in this application, with Claims 1-3, 5, 7, 10-12, 17, 18, 26-29, 31, 36, and 37 having been currently amended, and Claims 4, 6, 8, 9, 14-16, 19-25, 30, 34, and 35 having been cancelled by preliminary amendment on September 28, 2021.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “10” has been used to designate “ultraviolet disinfecting cartridge system”, “ultraviolet disinfecting face mask system”, and “UV disinfecting cartridge”.  Appropriate correction is required. 
Reference character “190” has been used to designate “ultraviolet disinfecting face mask system” and “UV disinfecting cartridge face mask system”.  Appropriate correction is required.
Reference character “22” has been used to designate “inlet” and “inlet opening”.  Appropriate correction is required.
Reference character “30” has been used to designate “UV disinfecting cartridge” and “UV disinfecting container cartridge”.  Appropriate correction is required.
Reference character “31” has been used to designate “cartridge housing” and “housing”.  Appropriate correction is required.
Reference character “35” has been used to designate “one or more batteries” and “separate battery power pack”.  Appropriate correction is required.
Reference character “40” has been used to designate “inlet” and “inlet adapter”.  Appropriate correction is required.
Reference character “60” has been used to designate “flow channel” and “airflow channel”.  Appropriate correction is required.
Reference character “62” has been used to designate “baffles” and “flow channel baffles”.  Appropriate correction is required.
Reference characters “10”, “30”, and “64” have been used to designate “UV disinfecting cartridge”.  Appropriate correction is required.
Reference characters “10” and “190” have bene used to designate “UV disinfecting face mask system”.  Appropriate correction is required.
Reference characters “22”, “40” and “41” have been used to designate “inlet”.  Appropriate correction is required.
Reference characters “141” and “34” have been used to designate “screen”.  Appropriate correction is required.
Reference characters “42” and “72” have been used to designate “threads”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “10” has been used to designate “ultraviolet disinfecting cartridge system”, “ultraviolet disinfecting face mask system”, and “UV disinfecting cartridge”.  Appropriate correction is required. 
Reference character “190” has been used to designate “ultraviolet disinfecting face mask system” and “UV disinfecting cartridge face mask system”.  Appropriate correction is required.
Reference character “22” has been used to designate “inlet” and “inlet opening”.  Appropriate correction is required.
Reference character “30” has been used to designate “UV disinfecting cartridge” and “UV disinfecting container cartridge”.  Appropriate correction is required.
Reference character “31” has been used to designate “cartridge housing” and “housing”.  Appropriate correction is required.
Reference character “35” has been used to designate “one or more batteries” and “separate battery power pack”.  Appropriate correction is required.
Reference character “40” has been used to designate “inlet” and “inlet adapter”.  Appropriate correction is required.
Reference character “60” has been used to designate “flow channel” and “airflow channel”.  Appropriate correction is required.
Reference character “62” has been used to designate “baffles” and “flow channel baffles”.  Appropriate correction is required.
Reference characters “10”, “30”, and “64” have been used to designate “UV disinfecting cartridge”.  Appropriate correction is required.
Reference characters “10” and “190” have bene used to designate “UV disinfecting face mask system”.  Appropriate correction is required.
Reference characters “22”, “40” and “41” have been used to designate “inlet”.  Appropriate correction is required.
Reference characters “141” and “34” have been used to designate “screen”.  Appropriate correction is required.
Reference characters “42” and “72” have been used to designate “threads”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 31 recites the limitation “one way exhale valve” (Line 10) and then “one way flow valve” (Line 11), wherein the breadth and scope of these limitations appears unclear.  These terms appear to lack antecedent basis and Primary Examiner is unsure if these are the same valve or different valves.  Dependent Claims 32 and 33 incorporate the indefinite subject matter from which they depend.  Additionally, Primary Examiner notes Claims 32 and 33 recite the feature “one way exhale valve”.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 31-33 and 36 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Ricci (5,165,395) in view of Piorkowski et al. (4,676,236).
As to Claim 31, Ricci discloses an ultraviolet disinfecting cartridge system (Figures 4 and 5, “A germicidal mask system to be worn by a user kills germs, viruses, or other pathogens which are located in the air to be breathed by the user. Before entering the mask, the air is exposed to ultra-violet radiation killing the undesirable germs, viruses, and other pathogens for which the ultra-violet radiation is lethal. In this manner only germ free air is provided to a user. Such a mask system would be useful to those users who are easily susceptible to contagious diseases.”  Abstract), comprising: an ultraviolet disinfecting cartridge (13, “as the user breathes in air which enters the sterilization chamber 13 through the air passageway 13a and travels up the air tube 12 which is flexible and clear, a one-way valve 11b opens to allow the sterilized air to enter the non-porous air mask 11.” Column 3, Lines 50-55) comprising: a flow channel (defined by the pathway of air from 13a to 11) extending from an inlet (13a) to an outlet (11b, via 12) for receiving a flow of breathing air; a UV light emitter (13c, “As in the first embodiment with the germicidal mask system 1, the baffle arrangement 13e prevents the ultraviolet radiation emitted by the miniature ultra-violet lamp 13c from exiting to the ambient environment, while a baffle arrangement 13d prevents ultra-violet radiation from entering the air tube 13 through opening 13g.” Column 4, Lines 35-45) configured to emit ultraviolet light (“ultraviolet radiation emitted by the miniature ultra-violet lamp 13c”) into the flow channel non-porous face mask 11 which is clear and flexible and provides an airtight fit over the nose and mouth of the user wearing it.” Column 3, Lines 45-50); wherein the UV light (“ultraviolet radiation emitted by the miniature ultra-violet lamp 13c”) is configured to destroy or neutralize pathogens (“exposed to ultra-violet radiation killing the undesirable germs, viruses, and other pathogens for which the ultra-violet radiation is lethal.”) in said flow of breathing air; a one way exhale valve (11a, “Also, as the user inhales, the one-way valve 11a prevents air from the ambient environment from entering through the one-way valve 11a and into the non-porous face mask 11. The exhaled air exits the non-porous face mask 11 through the one-way valve 11a. This exhaled air was not sterilized before exiting the non-porous face mask 11.” Column 3, Lines 60-65) configured to exhaust breathing air (“The exhaled air exits the non-porous face mask 11 through the one-way valve 11a.”) when the pressure in the flow channel (defined by the pathway of air from 13a to 11) exceeds a threshold value to open the one way flow valve (11a). Yet, Ricci does not expressly disclose the configuration by which “the inlet adapter is configured to couple with a ventilator hose”. 
Piorkowski teaches similar facemask system for providing a filtered gas environment to the user, wherein the user dons the facemask (16) so that ambient air is introduced to the user via the motor driven blower 44, conveyed via tubing to the air filter and the now filtered air is provided to the interior of the facemask (16). More explicitly, Piorkowski teaches “Blower 44 supplies air from the surrounding atmosphere under pressure through the filter 46 and hose 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the flow channel of Ricci to include the use of a ventilator hose as taught by Piorkowski to be a known construction suitable for the application of filtered air under positive pressure to be supplied to the user donning the facemask in order to prevent the infiltration of chemical or biological agents from the ambient atmosphere. 
	As to Claim 32, the modified Ricci, specifically Ricci discloses the one way exhale valve (11a), wherein the one way exhale valve (11a) is configured proximal to the outlet (11b, via 12) of the flow channel (defined by the pathway of air from 13a to 11). 
	As to Claim 33, the modified Ricci, specifically Ricci discloses the one way exhale valve (11a), wherein the one way valve (11a) is configured to open only during exhaling (“Also, as the user inhales, the one-way valve 11a prevents air from the ambient environment from entering through the one-way valve 11a and into the non-porous face mask 11. The exhaled air exits the non-porous face mask 11 through the one-way valve 11a. This exhaled air was not sterilized before exiting the non-porous face mask 11.” Column 3, Lines 60-65).
	As to Claim 36, please see the rejection of Claim 31 in which the modified Ricci discloses the features of the first ultraviolet disinfecting cartridge (13) having a flow channel (defined by the pathway of air from 13a to 11) extending from an inlet (13a) to an outlet (11b, via 12) for receiving a flow of breathing air; a UV light emitter (13c, “As in the first embodiment with the germicidal mask system 1, the baffle arrangement 13e prevents the ultraviolet radiation emitted by the miniature ultra-violet lamp 13c from exiting to the ambient environment, while a baffle arrangement 13d prevents ultra-violet radiation from entering the air tube 13 through opening 13g.” Column 4, Lines 35-45) configured to emit ultraviolet light (“ultraviolet radiation emitted by the miniature ultra-violet lamp 13c”) into the flow channel (defined by the pathway of air from 13a to 11); and inlet adapter (13a); an outlet adapter (12) configured to couple with a facemask (11, “The second embodiment of the present invention as shown in FIG. 4, illustrates a germicidal mask system 10 having a non-porous face mask 11 which is clear and flexible and provides an airtight fit over the nose and mouth of the user wearing it.” Column 3, Lines 45-50); wherein the UV light (“ultraviolet radiation emitted by the miniature ultra-violet lamp 13c”) is configured to destroy or neutralize pathogens (“exposed to ultra-violet radiation killing the undesirable germs, viruses, and other pathogens for which the ultra-violet radiation is lethal.”) in said flow of breathing air, a facemask (11) coupled with the first ultraviolet disinfecting cartridge (13); and a ventilator (44, via the teachings of Piorkowski) for the conveyance of gases to the user. Yet, the concept of the second ultraviolet disinfecting cartridge has not been expressly discussed in the disclosed prior art.
could also expose exhaled air from the user to kill any germs, viruses, or other pathogens exhaled by the user. Such a system would be useful to those who are continuously exposed to contagious diseases, such as doctors, or other health professionals, so as not to pass any diseases on to patients. This system also finds use in biological laboratories in order to prevent media cultures from being contaminated.” (Abstract).  In this secondary and alternative configuration, the exhaled air is now being filtered by an additional and similarly constructed ultraviolet disinfecting cartridge. Whereby, in the second ultraviolet disinfecting cartridge (13) having a flow channel (defined by the pathway of air from 11 to 13a) extending from an inlet (via 12) to an outlet (13a) for receiving a flow of breathing air; a UV light emitter (13c, “As in the first embodiment with the germicidal mask system 1, the baffle arrangement 13e prevents the ultraviolet radiation emitted by the miniature ultra-violet lamp 13c from exiting to the ambient environment, while a baffle arrangement 13d prevents ultra-violet radiation from entering the air tube 13 through opening 13g.” Column 4, Lines 35-45) configured to emit ultraviolet light (“ultraviolet radiation emitted by the miniature ultra-violet lamp 13c”) into the flow channel (defined by the pathway of air from 11 to 13a); and inlet adapter (12); an outlet adapter (13a) configured to couple with a facemask (11, “The second embodiment of the present invention as shown in FIG. 4, illustrates a germicidal mask system 10 having a non-porous face mask 11 which is clear and flexible and provides an airtight fit over the nose and mouth of the user wearing it.” Column 3, Lines 45-50); wherein the UV light ultraviolet radiation emitted by the miniature ultra-violet lamp 13c”) is configured to destroy or neutralize pathogens (“exposed to ultra-violet radiation killing the undesirable germs, viruses, and other pathogens for which the ultra-violet radiation is lethal.”) in said flow of breathing air, a facemask (11) coupled with the second ultraviolet disinfecting cartridge (13); and a ventilator (44, via the teachings of Piorkowski) for the conveyance of gases to the user). 
	The resultant effect of using the secondary and alternative configuration is the added benefit that “would be useful to those who are continuously exposed to contagious diseases, such as doctors, or other health professionals, so as not to pass any diseases on to patients”.  
	Consequently, the decision to utilize both the first ultraviolet disinfecting cartridge (13) for the providing “only germ free air” to the user, and additionally providing the second ultraviolet disinfecting cartridge (13) for preventing the act of passing “any diseases on to patients” would be an obvious to try configuration from a finite number of predictable results to prevent the inadvertent infection of the user and the ambient environment. In this such manner, both those wearing the mask and those not wearing the mask are both protected and provided clean air. It should be noted the construction of linking the first ultraviolet disinfecting cartridge (13) and the second ultraviolet disinfecting cartridge (13) is essentially a “closed” or “semi- closed” breathing system also known as a rebreathing system which are well-known, routine, and conventional (e.g. Faithfull (6,041,777), whereby supplemental gas (meeting the concept of initially “semi-closed”) may be introduced to ensure the prevention of a hypoxic environment and additionally specialized breathing agents are introduced and efficiently used to minimize waste.  

	
Claims 1, 10, 11, 17, 18, 26, and 29 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Steel (3,126,003) in view of Geiger et al. (6,233,748), and Halloran (3,744,216). 
As to Claim 1, Steel discloses an ultraviolet disinfecting cartridge system (Figures 1-4), comprising: an ultraviolet disinfecting cartridge (the combination of 13 and 14, “Though the zones 13 and 14 have been shown as partly separated one from the other for separate admission of oxygen thereto…it will be seen that the degree of separation depends upon the diameter of the opening between the zones.  In practice, treating zones 13 and 14 may be formed as one” Column 3, Lines 15-30), comprising: a flow channel (defined by the arrow passage of air from 10 to the “Patient” as seen in Figure 1, including the region of Figure 2 which contains the ultraviolet disinfecting cartridge 13 and 14) extending from an inlet (via 10, “an air filter 10 through which air is passed by means of a blower fan 12” Column 2, Lines 55-60) to an outlet (via 20, “a breathing mask or inhalation directing means is shown connected to the outlet 15, which in turn is connected to the second treating zone 14” Column 3, Lines 5-10) for receiving a flow of breathing air; a UV light emitter (27 and 28, “high intensity sources of ultraviolet radiation, such for example, as mercury-vapor quartz lamps 27 and 28, those skilled high intensity sources of ultraviolet radiation” into the flow channel (defined by the arrow passage of air from 10 to the “Patient” as seen in Figure 1, including the region of Figure 2 which contains the ultraviolet disinfecting cartridge 13 and 14); an inlet adapter (defined by the region of 13 closest to the blower fan 12) configured to couple with a ventilator hose (via the tubing connecting 11 and 12); an outlet adapter (15) configured to couple with a facemask (20); wherein the UV light (via 27 and 28) is configured to destroy or neutralize pathogens (“A high energy mercury lamp produces an adequate high intensity in the 2537 Angstrom unit line and in the vital band of from 2600 Angstrom units to 2950 Angstrom units produces high germicidal effectiveness” Column 3, Lines 35-45) in said flow of breathing air.  Yet, does not expressly disclose the use of “an ionizer configured to produce ionizing charges; a reactive material comprising a photocatalyst configured in the flow channel; and an ionizer collector bar configured proximal to the outlet of the flow channel.”
Regarding the reactive material limitation, Gieger teaches a similar ultraviolet disinfection cartridge system suitable for providing ultraviolet light radiation to contaminated air in order to render the biological and chemical agents within the contaminated air harmless (Abstract).  Gieger teaches the application of “titanium dioxide” a reactive material having “an oxidation potential sufficient to cooperate with the source of radiation” that is supplied to a surface of the ultraviolet disinfection cartridge to facilitate the treatment of the contaminated air to produce sterile and purified air. (Column 4, Lines 5-10).  Thus, the resultant effect of the use of the coating of titanium dioxide is increased oxidative efficacy in concert with the ultraviolet radiation source. 

Therefore, it would have been obvious to one having ordinary skill in the art to modify the ultraviolet disinfection cartridge of Steel to include a coating of titanium dioxide as taught by Geiger to increase the oxidative efficacy in concert with the ultraviolet radiation source, and additionally to utilize an ionizer and ionizer collector bar, as taught by Halloran to purify the air.
	As to Claims 10 and 11, the modified Steel, specifically Gieger teaches the application of “titanium dioxide” a reactive material having “an oxidation potential sufficient to cooperate with the source of radiation” that is supplied to a surface of the ultraviolet disinfection 

    PNG
    media_image1.png
    675
    1200
    media_image1.png
    Greyscale
As to Claim 17, the modified Steel, specifically Halloran teaches the “air returned to the room by way of the grills 72 and 64 is free of odors, bacteria, viruses and particulates greater than 0.3 microns” (Column 5, Lines 15-20).  Regarding the claim limitation of 99.9% allergen removal efficiency, Primary Examiner notes Applicant has not recited the breadth and scope of the term allergen.  
From the above picture, it is clear that a grain of pollen is about 15 micrometers, some dust particles are less than 10 microns but greater than 2.5 microns, and respiratory droplets are about 5-10 microns.  Thus, using the broadest reasonable interpretation of the term “allergen”, it appears the modified Steel meets the claimed invention. 

	As to Claim 26, the modified Steel, specifically Steel discloses the use of various wavelengths of ultraviolet light - (“A high energy mercury lamp produces an adequate high intensity in the 2537 Angstrom unit line and in the vital band of from 2600 Angstrom units to 2950 Angstrom units produces high germicidal effectiveness. An ultraviolet source that will emit wavelengths of this intensity or higher will coincide with known molecular oxygen absorption frequencies” Column 3, Lines 35-45, also see Figure 4).  It should be noted that 1 nanometer is 10 angstroms; thus, the variation is between 260 nm and 295 nm, which gives way to several instances meeting the claimed orientation of “at least 10 nm different”.  Consequently, utilizing any combination of wavelength for the ultraviolet source of the modified Steel having two lamps (27 and 28) is an obvious to try configuration from a finite number of predictable results yielding the benefit of “germicidal effectiveness”.  Regarding the “indicator” limitation, the modified Steel, specifically Steel discloses the importance of “time varying concentrations…[whereby] a variable transform 30 with a movable tap 30a [may result] periodically increasing and decreasing the intensity of the radiation developed in one or both of the two treating zones 13 and 14” (Column 4, Lines 1-10).  As the “germicidal effectiveness” is a result of the operation of the ultraviolet light to treat the air the construction of a indicator identifying the energizing and deenergizing of the UV light by the moved contacts of the motor is a obvious design consideration to ensure the “germicidal effectiveness” of the treated air to be delivered to the patient. 


Claims 2, 3, 5, 7, 27, 28, and 37 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Steel (3,126,003) in view of Geiger et al. (6,233,748), and Halloran (3,744,216), as applied to Claim 1 and further in view of Ricci (5,165,395).
As to Claim 2, the modified Steel, specifically Steel discloses the flow channel of the ultraviolet disinfecting cartridge receiving the UV light emitter; yet does not expressly disclose the construction and shape of the flow channel including the use of a plurality of baffles (Claims 2, 3, 5, and 7).
	Ricci teaches a similar ultraviolet disinfecting system for the treatment of air using UV light.  Explicitly, Ricci teaches  an ultraviolet disinfecting cartridge system (Figures 4 and 5, “A germicidal mask system to be worn by a user kills germs, viruses, or other pathogens which are located in the air to be breathed by the user. Before entering the mask, the air is exposed to ultra-violet radiation killing the undesirable germs, viruses, and other pathogens for which the ultra-violet radiation is lethal. In this manner only germ free air is provided to a user. Such a 
	Regarding the claimed configurations of the baffles - attributed to Claim 2, Ricci clearly discloses a series of baffles (13e and 13d) on opposite sides of the UV light (13c) within the flow 
	Regarding the claimed limitation of the baffles - attributed to Claim 3, Ricci clearly discloses a series of baffles (13e and 13d) on opposite sides of the UV light (13c) within the flow channel wherein the baffles are orthogonally oriented from the interior surface of the flow channel to produce orthogonal flow channels within the flow channel. 
	Regarding the limitations of the plurality of UV light emitters - attributed to Claim 5, as previously disclosed by the modified Steel, the use of a plurality of UV light emitters in the flow channel was well known. 
	Regarding the limitations of Claim 7 to the multiple UV light wavelengths, please see the rejection of Claim 26, which teaches the consideration of multiple wavelengths at least 10 nm apart was known.
	In light of the teachings of Ricci, the resultant effect is additional time within the flow channel to emote the desired UV light radiation treatment to facilitate the care of the user.

	As to Claim 27, the modified Steel, specifically Ricci teaches the use of an indicator screen (17a) to indicate the status of the ionizer system operation (“warning light…battery low…initially activated before the battery is too low to operate the miniature ultraviolet lamp” Column 4, Lines 10-20) and additionally includes an indicator (“audible warning signal” Column 4, Lines 15-20) to indicate the battery level of the batteries.
	As to Claim 28, the modified Steel, specifically Ricci teaches the use of a user input (via 15, “an electrical wire 15” Column 4, Lines 20-30) connected to the battery pack 16 and providing a supplemental power source than the main unit (17).  Whereby the application of the supplemental power source is a user input whereby upon receiving the either of the warnings attributed to low power will reenergize the operations of the UV light and remaining UV disinfection cartridge system.
	As to Claim 37, modified Steel, specifically Ricci teaches an additional construction of the ultraviolet disinfecting cartridge system include the features of a facemask (2, best seen Figure 2) coupled to the ultraviolet disinfecting cartridge (3), wherein the facemask (2) is an ambient air face mask, wherein ambient air is drawn in through the ultraviolet disinfecting cartridge inlet (via 3g, best seen Figure 3) and is disinfected before exiting the outlet (3a) of the ultraviolet disinfecting cartridge (3).  

Claim 38 is rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Steel (3,126,003) in view of Geiger et al. (6,233,748), Halloran (3,744,216) and Ricci (5,165,395), as applied to Claim 37 and further in view of Piorkowski et al. (4,676,236).
As to Claim 38, please see the rejection of Claim 37, wherein the modified Steel specifically Ricci teaches the use of a facemask; yet does not expressly disclose the use of a face gasket. 
Piorkowski teaches similar facemask system for providing a filtered gas environment to the user, wherein the user dons the facemask (16) having a face gasket (36, “face seal 36, together with a compressible closed cell foam spacer 38 between the seal 36 and the shell 24 provides a seal between the wearer’s face and the facepiece” Column 2, Lines 45-55) so that ambient air is introduced to the user via the motor driven blower 44, conveyed via tubing to the air filter and the now filtered air is provided to the interior of the facemask (16). More explicitly, Piorkowski teaches “Blower 44 supplies air from the surrounding atmosphere under pressure through the filter 46 and hose 42.” (Column 2, Lines 60-65) and “In operation of our helmet airflow system, blower 44 supplies breathable air under pressure through filter 46 and hose 42 to the hose connector 40 in face piece 16.” (Column 3, Lines 45-50). Piorkowski teaches the resultant effect of this configuration is the ability to provided filtered air under positive pressure whilst preventing “the infiltration of noxious gases” (Abstract), “infiltration of chemical or biological elements and to provide for cooling of the head of the wearer” (Column 1, Lines 20-25), “infiltration of chemical or biological agents” (Column 1, Lines 35-40), “infiltration of foreign substances such as chemical or biological agents” (Column 3, Lines 10-15), and 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the face mask of the modified Steel to include the use of a face gasket, as taught by  Piorkowski to be a known construction suitable for the application of filtered air under positive pressure to be supplied to the user donning the facemask in order to prevent the infiltration of chemical or biological agents from the ambient atmosphere. 

Claims 12 and 13 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Steel (3,126,003) in view of Geiger et al. (6,233,748), and Halloran (3,744,216), as applied to Claim 1 and further in view Hebrank et al. (2007/0163588).
As to Claims 12 and 13, the modified Steel, specifically Geiger teaches the application of reactive agents for oxidizing the particulates within the contaminated air.  Yet, does not expressly disclose the use of manganese dioxide.  
Hebrank teaches a similar UV disinfecting cartridge system, wherein reactive agents such as titanium (taught by Geiger), “manganese dioxide or copper oxide” are known oxidizing agents suitable for “reducing carbon monoxide” in order to form carbon dioxide.  (Para 0083). Hebrank teaches the resultant effect is the reduction of ozone in the air by the interaction of the coating of the manganese dioxide with the contaminated air. (Para 0121).  Regarding the claimed value, of “no more than 1 ppm”, this feature is a resultant effect of the contact time with the surface acting agent.  Applicant has not asserted the specific value provides a particular advantage, solves a stated problem or serves a purpose different from that of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785